Hoke, J.,
dissenting: I am unable to concur in the disposition made of this case, being of opinion that the evidence offered by the defendant, in effect, only tended to show a different method of payment than that mentioned in the contract. It is well established with us that, as between the original parties, when a note is given, payable in so many dollars, without further written specification, parol evidence may be received tending to establish an agreement that a different method of payment should be accepted.
This was the question directly presented in Typewriter Co. v. Hardware Co., 143 N. C., 97, where it was held by a unanimous Court: “1. It is competent to show by oral evidence a collateral agreement as to how an instrument for the payment of money should in fact be paid, though the instrument is in writing and the promise it contains is to pay in so many dollars.”
And this position has uniformly prevailed with us, and has been sustained in numerous and well-considered decisions, notably Evans v. Freeman, 142 N. C., 61; Walters v. Walters, 34 N. C., 28.
In Evans v. Freeman the Court held: “1. The rule that when parties reduce their agreement in writing, parol evidence is not admissible to contradict, add to or explain it, applies only when the entire contract has been reduced to writing; and where a part has been written and the other part left in parol, it is competent *149to establish the latter by oral evidence, provided it does not conflict with wbat bas been written. 2. In an action on a note, by wbicb the maker promised to pay the sum of $50, being the purchase money for. the right to sell a stock feeder, it was competent to show that it was a part of the agreement at the time the note was given that it should be paid out of the proceeds of the sales of the stock feeder.”
In Brown on Parol Evidence, sec. 117, the position referred to is stated as accepted doctrine, and our decision in Walters v. Walters, supra, and well-considered decisions in other States, are referred to as authority for the statement. And other prior and eotemporaneous parol agreements affecting the obligation given to pay in so many dollars have also been frequently received and acted on. Kelly v. Oliver, 113 N. C., 442; Penniman v. Alexander, 111 N. C., 427.
In Penniman v. Alexander defendant had accepted a draft without further specification, and in action brought proposed to show that his acceptance was on a condition that had not been complied with, the evidence offered being as follows: “Defendant offered himself as a witness, and proposed to show that his acceptance of paper was on condition that the drawer, Mooney, was building some houses for defendant, where brick was used, and was building sainé by contract, payable in installments as work progressed; that said Mooney abandoned work and gave up contract before payments were due, and he never became indebted to said Mooney, and that he was only to pay bill on said acceptance in case he became indebted to Mooney for said amounts.”
This evidence was ruled incompetent by the trial judge, and in granting a new trial for error Burwell, J., said: “It cannot be contended that the rights of the plaintiffs against the defendant are stronger than if he had given them his promissory note for the sum named in the writing on which this action is brought, instead of accepting the order, as he did. ' If he had done so— that .is, had given to plaintiffs his promissory note for the amount of the order — it would have been competent for him, if sued on the note by the payee, to prove that there was a collateral agreement between him and them to the effect that he should not be required to pay except upon the happening of certain events or that the note was without consideration.”
Placing the interpretation on the evidence adopted by the court, there is perhaps no serious impairment of an accepted principle, either wrought or threatened, but I think, by correct interpretation, that the evidence rejected amounts to no more than a eotemporaneous parol agreement affecting the method of *150payment — that is, that the value of an existing policy should be allowed defendant, and a certain portion of it received year by year in reducing the regular annual premiums, and that, under a proper application of the authorities cited, the evidence should have been received.
The case of Walker v. Venters, 148 N. C., 388, to my mind, in no way militates ágainst this position. In that case there was a special method of payment stipulated and provided for in the written contract — that is, in twenty bales of merchantable lint cotton, each weighing 500 pounds, and the proposition was to prove a parol agreement that plaintiff could at his option satisfy the demand by paying $4,000 in money. This involved a substantial alteration of the written terms of the contract, and the Chief Justice, in disallowing the evidence, said: “Such evidence is never admitted if the wording of the written contract is clear or if the evidence offered is. in direct contradiction of the intrinsic meaning of the language of the contract.”
But the general written promise, “to pay in dollars,” is not allowed to have this restrictive effect, and, as heretofore stated, in such instruments cotemporaneous parol agreements are always received, tending to show a different method of payment.
For the reasons indicated, I think the evidence competent and that a new trial should be awarded.
ClaRK, C. J., concurs in dissent.